Citation Nr: 0707868	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right leg.

2.  Entitlement to service connection for stress 
incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from January 
1982 to August 1991 and subsequent periods of active duty for 
training from March 1991 to March 2001 and inactive duty for 
training from March 2001 to June 2002 with the Army National 
Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, which granted the veteran's 
claim of entitlement to service connection for varicose veins 
of the left leg and assigned a zero percent rating effective 
July 12, 2002 (the date that VA received this claim), and 
denied the veteran's claims for service connection for 
varicose veins of the right leg, stress incontinence, 
bilateral hearing loss, degenerative joint disease of the 
lumbar spine, a heel spur of the right foot, and for 
hemorrhoids.  The veteran perfected a timely appeal on all of 
these claims in August 2003.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase. Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id.

In a January 2004 rating decision, the RO granted a 20 
percent rating for varicose veins of the left leg effective 
July 12, 2002.  The veteran and her representative were 
notified of this decision in February 2004.  Since the 
initial evaluation of 20 percent assigned to the veteran's 
service-connected varicose veins of the left leg was not the 
maximum available for this disability, this issue remained in 
appellate status.  See Fenderson, supra; AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

In an August 2004 rating decision, the RO granted the 
veteran's claim for service connection for a herpes lesion 
and rated it zero percent disabling effective February 5, 
2004 (the date that VA received this claim), and denied 
claims for service connection for melasma with 
hyperpigmentation and for headaches.  The veteran and her 
service representative were notified of this decision in 
September 2004.  She disagreed with this decision in October 
2004 but, after a statement of the case was issued addressing 
this matter, the veteran did not file a timely substantive 
appeal.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Because the 
veteran did not perfect a timely appeal on the claims 
adjudicated in the August 2004 rating decision, those claims 
are not in appellate status.  There is no correspondence 
received after the SOC in question that can be construed as a 
substantive appeal, timely or otherwise, and it is not 
contended that the appeals for service connection for melasma 
with hyperpigmentation and for headaches have been perfected.  
Thus, these claims are not in appellate status.

In February 2006, the Board denied the veteran's initial 
rating claim in excess of 20 percent for varicose veins of 
the left leg and also denied service connection claims for 
bilateral hearing loss, a low back disability, a right foot 
heel spur, and hemorrhoids.  The Board also remanded the 
veteran's service connection claims for varicose veins of the 
right leg and for stress incontinence to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified her of the information and evidence 
necessary to substantiate these claims.

2.  The preponderance of the competent evidence is against a 
nexus between a current diagnosis of varicose veins of the 
right leg and any incident of or finding recorded during 
service.

3.  The medical evidence does not show stress incontinence 
during service nor for a number of years thereafter; while 
the veteran was treated post-service for this disorder, the 
most recent VA examination ruled out a current diagnosis of 
stress incontinence.


CONCLUSIONS OF LAW

1.  Varicose veins of the right leg were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Claimed stress incontinence was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2002, August 2003, and February 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
her possession and received notice of the evidence needed to 
substantiate her claims; the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly v. Nicholson¸19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, the RO provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims for the 
disabilities on appeal in September 2006.    

The Board also recognizes that, in Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004), the Veterans Court held that 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The August 2002 VCAA notice was 
furnished to the veteran and her representative prior to the 
December 2002 RO decision that is the subject of this appeal.  
The Dingess requirements were not met until September 2006, 
when the RO readjudicated the issues on appeal.  See 
September 2006 supplemental statement of the case.  However, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  As 
explained in more detail below, the preponderance of the 
evidence is against the veteran's claims.  Thus, any timing 
problem as to the notice of the appropriate disability 
ratings or effective dates to be assigned is moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran was provided with March 2006 VA 
examinations, which contained nexus opinions relating to the 
claims on appeal.  The evidence is adequate to resolve these 
claims; there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that she reported a history of leg cramps and denied any 
history of frequent or painful urination at the time of her 
August 1981 enlistment physical examination.  Clinical 
evaluation was completely normal.  The veteran was not 
treated for varicose veins of the right leg or stress 
incontinence during active service.  Periodic physical 
examination in October 1987 showed no changes.  A copy of the 
veteran's discharge physical examination at her separation 
from U.S. Army service was not available for review.  The 
veteran's medical history and clinical evaluation were 
unchanged on her U.S. Army National Guard (ANG) enlistment 
physical examination in March 1992.  Periodic ANG physical 
examination in September 1997 showed no changes on clinical 
evaluation or medical history.  On periodic ANG physical 
examination in February 2002, clinical evaluation of the 
veteran showed bilateral superficial varicose veins.

On VA outpatient treatment in June 1999, the veteran 
complained of urinary incontinence that had worsened in the 
past year.  The assessment included urinary incontinence.

On VA outpatient treatment in August 2000, the veteran 
complained of classic stress incontinence that increased with 
lifting, sneezing, and coughing.  Physical examination showed 
a little bit of fluid in the vaginal vault.  The assessment 
included classic stress type urinary incontinence.

On her February 2003 notice of disagreement, the veteran 
contended that her stress incontinence was "related to the 
impact of all the running I have done in the past 20 years."  

The veteran was hospitalized at a private hospital in April 
2003 for a cystoscopy, a complex cystometrogram, a urethral 
pressure profile, and leak point pressure test.  The 
preoperative diagnoses included possible stress incontinence.  
The postoperative diagnoses included genuine stress 
incontinence.

The veteran was hospitalized at a private hospital in June 
2003 for a total hysterectomy and bladder repair following 
complaints of heavy bleeding with menses and a loss of urine 
with a cough and sneeze.  The veteran reported that she wore 
anti-incontinence diapers whenever she had an upper 
respiratory infection due to a loss of urine on coughing and 
sneezing.  She continued having significant stress urinary 
incontinence after being prescribed medication to treat it.  
The impressions included genuine stress urinary incontinence.

On VA veins examination in September 2003, the veteran 
complained of aching pain in her lower extremities, left 
greater than right, left leg cramps, and left leg swelling.  
She reported a history of varicose veins since age 21.  Her 
left varicosity bothered her more than the right.  The VA 
examiner stated that no claims file was available for review.  
Physical examination showed palpable inflamed varicosities at 
2 sites inferior to the knee - a tortuous area 4 x 2 
centimeters at the internal malleolus and an area 5 x 4 
centimeters superior to the malleolus - that were both quite 
tender and non-inflamed varicosities greater in number on the 
left lower extremity than the right lower extremity.  The 
diagnosis was bilateral leg varicosities, inflamed and non-
inflamed, greater on the left than the right, with 
symptomatic pain and swelling.

In a February 2004 statement, the veteran disputed the 
results of her VA veins examination because "my legs were 
not swollen like they usually are."  She contended that her 
left leg routinely swelled larger than her right leg.  

On VA genitourinary examination in March 2006, the veteran 
complained of a loss of urine with sexual intercourse and 
dyspareunia (or difficult or painful sexual intercourse).  
She no longer noted any loss of urine on running, jumping, or 
coughing, and stated that her symptoms had improved markedly 
after a hysterectomy and bladder repair in 2003.  The VA 
examiner stated that the veteran's medical records and claims 
file were available and reviewed.  The veteran's urinary 
symptoms included daytime frequency, occasional urgency, and 
occasional urge incontinence.  Physical examination showed a 
normal bladder and urethra.  The VA examiner stated that the 
veteran's stress incontinence was not and could not be caused 
by her service.  Instead, he stated that the veteran's stress 
incontinence was a result of her female anatomy related to 
poor muscle and fibrous tissue that was inherited, made more 
severe by childbirth, and was corrected by surgery.  The VA 
examiner also stated that the veteran's stress incontinence 
was no longer present and had no significant effect on her 
occupation.  The diagnosis was urinary stress incontinence 
that was corrected following surgery in 2003.  

On VA veins examination in March 2006, the veteran complained 
of varicose veins of the right leg that had been stable since 
their onset in the 1990's.  Her medical history included 
varicose veins of the right upper leg with pain but no edema, 
ulceration, or skin discoloration.  The VA examiner stated 
that the veteran's medical records and claims file were 
available and reviewed.  The veteran experienced pain from 
her varicose veins at rest but it was not a constant pain. 
Physical examination showed a few superficial veins on the 
right upper leg with no edema, stasis pigmentation or eczema, 
or ulceration.  The VA examiner commented that the veteran's 
superficial varicose veins of the right upper leg did not 
appear to be significant and had no significant effect on her 
occupation.  The VA examiner opined that the veteran's 
varicose veins were a result of genetic factors.  In a May 
2006 addendum to this examination report, the VA examiner 
emphasized that the veteran's varicose veins were not related 
to service.

Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

                                                Stress 
Incontinence

The veteran's service medical records include a number of 
treatment notes relating to genitourinary conditions.  She 
was noted to have vaginitis in March 1983; and in September 
1983, she noted blood in her urine.  In October 1986, she was 
noted to have a history or urinary frequency, urgency, and 
incontinence.  In November 1986, the veteran had a yeast 
infection with symptoms of vaginal discharge and burning 
during urination.  In September 1987, she complained of 
pelvic pain during urination.  In July 1988, she was assessed 
with a possible urinary tract infection. The veteran was 
again assessed with a urinary tract infection in August 1990.

The service medical records reflect various genitourinary 
conditions. 

The earliest post active duty service treatment for stress 
incontinence occurred in June 1999, or almost 8 years after 
the veteran's separation from active duty in August 1991, 
when the VA examiner diagnosed this condition.  A subsequent 
VA examiner determined in March 2006 that the veteran's 
stress incontinence was resolved by a post-service 
hysterectomy and bladder repair in 2003.  This examiner 
specifically concluded that the veteran no longer experienced 
stress incontinence.  While the Board recognizes that the 
veteran continued to complain of symptoms of stress 
incontinence, service connection for stress incontinence is 
not warranted in the absence of proof of present disability.  

In this regard, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that statutes relevant to 
service connection claims only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit also held that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  Simply put, service connection is not warranted in 
the absence of proof of a present disability.

In the absence of competent evidence of a current diagnosis 
of stress incontinence, and with a recent VA genitourinary 
examination specifically ruling out the claimed disorder, 
service connection for stress incontinence is not warranted.  
Id.
                                     

                                               Varicose 
Veins, Right Leg

The service medical records contain complaints of right leg 
pain.  In April 1982, she complained of sharp, constant, 
right leg pain of one month's duration and noted no known 
trauma.  Upon examination, there was tenderness in the upper 
thigh and no swelling or discoloration.  In August 1990, she 
complained of swollen feet.  

There is no indication that in the service medical records of 
a diagnosis of varicose veins of the right leg during the 
veteran's period of active duty from January 1982 to August 
1991.  The service medical records show treatment for 
varicose veins of the left leg, but the veteran's allegation 
of varicose veins of the right leg is not supported by a 
review of available service medical records pertaining to her 
period of active service that terminated in 1991, although, 
as noted above, the in-service symptoms do reflect a possible 
circulatory condition. 

The veteran had periods of ACDUTRA from March 1991 to March 
2001 and INACDUTRA from March 2001 to June 2002, but there is 
no medical evidence to show that her varicose veins began 
during a period of ACDUTRA or were the result of injury 
incurred or aggravated during INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Varicose veins were seen on 
routine ANG physical examination in February 2002, when the 
veteran was on INACDUTRA, and were not attributed to any 
injury.  On VA veins examination in September 2003, the 
veteran gave a history of varicose veins since age 21.  
Pursuant to Board remand and following a comprehensive 
examination of the veteran and review of the claims file and 
medical records, however, the VA examiner in March 2006 
conclusively ruled out any medical nexus between the 
veteran's varicose veins of the right leg and active service.  
There is no contrary competent opinion of record.  The only 
indication of a causal link between a current diagnosis of 
varicose veins of the right leg and service is the veteran's 
assertions of such a relationship.  However, as a lay person, 
the veteran is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders.  Accordingly, 
her lay statements are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.

The Board finds that the preponderance of the competent 
evidence is against a nexus between a current diagnosis of 
varicose veins of the right leg during service and any 
incident of or finding recorded during active service, 
ACDUTRA or INACDUTRA.  Thus, service connection for varicose 
veins of the right leg is not warranted.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. § 3.303; Boyer, supra; 
Mercado-Martinez, supra; Cuevas, supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for varicose veins of the 
right leg is denied.

Entitlement to service connection for stress incontinence is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


